EXHIBIT 10.5

 

amended 2016 EQUITY INCENTIVE PLAN

 

 

 Section 1.

Purpose and Effective Date

 

(a)     Purpose. The purpose of the Plan is to promote the interests of the
Company and its stockholders by aiding the Company in attracting and retaining
employees, officers, consultants, advisors and non-employee Directors capable of
assuring the future success of the Company, to offer such persons incentives to
put forth maximum efforts for the success of the Company’s business and to
compensate such persons through various stock and cash-based arrangements and
provide them with opportunities for stock ownership in the Company, thereby
aligning the interests of such persons with the Company’s stockholders.

 

(b)     Effective Date. The Plan was adopted by the Board on July 7, 2016 (the
“Effective Date”), subject to approval by the Company’s stockholders within
twelve (12) months following the Effective Date. Awards may be granted under
this Plan on and after the Effective Date, provided that any Awards granted
prior to the date that the Plan is approved by the Company’s stockholders shall
be conditioned on such stockholder approval. If the Plan is not approved by the
Company’s stockholders within (12) months following the Effective Date, the Plan
shall be terminated without further action, and any Awards granted prior to such
stockholder approval date shall be forfeited and canceled. Under the terms of
all Awards granted prior to stockholder approval of the Plan, no exercise of
Options nor the issuance of any Shares thereunder shall be permitted until
stockholder approval of the Plan is attained.

 

(c)     Prior Plan. If the Company’s stockholders approve this Plan, then the
Prior Plan will terminate on the date of such stockholder approval, and no new
awards will be granted under the Prior Plan after such termination date;
provided that the Prior Plan will continue to govern awards outstanding as of
the date of the Prior Plan’s termination and such awards shall continue in force
and effect until fully distributed or terminated pursuant to their terms.

 

 

 Section 2.

Definitions

 

As used in the Plan, the following terms shall have the meanings set forth
below:

 

(a)     “Affiliate” shall mean any entity that, directly or indirectly through
one or more intermediaries, is controlled by the Company.

 

(b)     “Award” shall mean any Option, Stock Appreciation Right, Restricted
Stock, Restricted Stock Unit, Performance Award, Dividend Equivalent or Other
Stock-Based Award granted under the Plan.

 

(c)     “Award Agreement” shall mean any written agreement, contract or other
instrument or document evidencing an Award granted under the Plan (including a
document in an electronic medium) executed in accordance with the requirements
of Section 9(b).

 

1

--------------------------------------------------------------------------------

 

 

(d)     “Board” shall mean the Board of Directors of the Company.

 

(e)     “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, and any regulations promulgated thereunder.

 

(f)     “Committee” shall mean the Compensation Committee of the Board or such
other committee designated by the Board to administer the Plan. The Committee
shall be comprised of not less than such number of Directors as shall be
required to permit Awards granted under the Plan to qualify under Rule 16b-3,
and each member of the Committee shall be a “non-employee director” within the
meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m).

 

(g)     “Company” shall mean Cesca Therapeutics Inc. and any successor
corporation.

 

(h)      “Director” shall mean a member of the Board.

 

(i)     “Dividend Equivalent” shall mean any right granted under Section 6(e) of
the Plan.

 

(j)      “Eligible Person” shall mean any employee, officer, non-employee
Director, consultant, independent contractor or advisor providing services to
the Company or any Affiliate, or any such person to whom an offer of employment
or engagement with the Company or any Affiliate is extended.

 

(k)     “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.

 

(l)     “Fair Market Value” shall mean, with respect to any property (including,
without limitation, any Shares or other securities), the fair market value of
such property determined by such methods or procedures as shall be established
from time to time by the Committee. Notwithstanding the foregoing, unless
otherwise determined by the Committee, the Fair Market Value of a Share as of a
given date shall be the closing price of one Share as reported on the NASDAQ
Capital Market or any other securities exchange where the Shares are then listed
on such date or, if the applicable securities exchange is not open for trading
on such date, on the most recent preceding date when such exchange is open for
trading.

 

(m)     “Full Value Award” shall mean any Award other than an Option, Stock
Appreciation Right or similar Award, the value of which is based solely on an
increase in the value of the Shares after the date of grant of such Award.

 

(n)     “Incentive Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is intended to meet the requirements of Section 422 of the Code
or any successor provision.

 

(o)      “Non-Qualified Stock Option” shall mean an option granted under Section
6(a) of the Plan that is not intended to be an Incentive Stock Option.

 

(p)     “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock
Option to purchase shares of the Company.

 

2

--------------------------------------------------------------------------------

 

 

(q)      “Other Stock-Based Award” shall mean any right granted under Section
6(f) of the Plan.

 

(r)     “Participant” shall mean an Eligible Person designated to be granted an
Award under the Plan.

 

(s)     “Performance Award” shall mean any right granted under Section 6(d) of
the Plan.

 

(t)     “Performance Goal” shall mean one or more of the following performance
goals, either individually, alternatively or in any combination, applied on a
corporate, subsidiary, division, business unit or line of business basis:

 

 

●

economic value added (EVA);

 

●

sales or revenue;

 

●

costs or expenses;

 

●

net profit after tax;

 

●

gross profit;

 

●

income (including without limitation operating income, pre-tax income and income
attributable to the Company);

 

●

cash flow (including without limitation free cash flow and cash flow from
operating, investing or financing activities or any combination thereof);

 

●

earnings (including without limitation earnings before or after taxes, earnings
before interest and taxes (EBIT), earnings before interest, taxes, depreciation
and amortization (EBITDA) and earnings (whether before or after taxes), EBIT or
EBITDA as a percentage of net sales;

 

●

earnings per share (EPS) (basic or diluted);

 

●

earnings per share from continuing operations;

 

●

returns (including one or more of return on actual or pro forma assets, net
assets, equity, investment, revenue, sales, capital and net capital employed,
total shareholder return (TSR) and total business return (TBR));

 

●

margins (including one or more of gross, operating and net income margin);

 

●

ratios (including one or more of price-to-earnings, debt-to-assets, debt-to-net
assets and ratios regarding liquidity, solvency, fiscal capacity, productivity
or risk);

 

●

budget comparisons;

 

●

unit volume;

 

●

stock price;

 

●

net working capital;

 

●

value creation;

 

●

market share;

 

●

market capitalization;

 

●

workforce satisfaction and diversity goals;

 

●

employee retention;

 

●

production metrics;

 

●

development milestones for clinical therapies;

 

●

development;

 

●

implementation or completion of key projects;

 

●

strategic plan development and implementation.

 

3

--------------------------------------------------------------------------------

 

 

Each such Performance Goal may be based (i) solely by reference to absolute
results of individual performance or organizational performance at various
levels (e.g., the Company’s performance or the performance of a subsidiary,
division, business segment or business unit of the Company) or (ii) upon
organizational performance relative to the comparable performance of other
companies selected by the Committee. To the extent consistent with Section
162(m), the Committee may, when it establishes performance criteria, also
provide for the exclusion of charges related to an event or occurrence which the
Committee determines should appropriately be excluded, including but not limited
to (X) asset-write downs, litigation or claim judgments or settlements,
reorganizations, the impact of acquisitions and divestitures, restructurings,
discontinued operations, extraordinary items, and other unusual or non-recurring
charges, (Y) foreign exchange gains and losses or an event either not directly
related to the operations of the Company or not within the reasonable control of
the Company’s management, or (Z) the cumulative effects of tax or accounting
changes in accordance with U.S. generally accepted accounting principles (or
other accounting principles which may then be in effect). To the extent that
Section 162(m) or applicable tax and/or securities laws change to permit
Committee discretion to alter the governing performance measures without
disclosing to stockholders and obtaining stockholder approval of such changes
and without thereby exposing the Company to potentially adverse tax or other
legal consequences, the Committee shall have the sole discretion to make such
changes without obtaining stockholder approval.

 

(u)     “Person” shall mean any individual or entity, including a corporation,
partnership, limited liability company, association, joint venture or trust.

 

(v)     “Plan” shall mean the Cesca Therapeutics Inc. 2016 Equity Incentive
Plan, as amended from time to time.

 

(w)      “Prior Plan” shall mean the Amended and Restated Cesca Therapeutics
Inc. 2006 Equity Incentive Plan.

 

(x)     “Restricted Stock” shall mean any Share granted under Section 6(c) of
the Plan.

 

(y)     “Restricted Stock Unit” shall mean any unit granted under Section 6(c)
of the Plan evidencing the right to receive a Share (or a cash payment equal to
the Fair Market Value of a Share) at some future date.

 

(z)     “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended, or
any successor rule or regulation.

 

(aa)     “Section 162(m)” shall mean Section 162(m) of the Code, or any
successor provision, and the applicable Treasury Regulations promulgated
thereunder.

 

4

--------------------------------------------------------------------------------

 

 

(bb)     “Section 409A” shall mean Section 409A of the Code, or any successor
provision, and applicable Treasury Regulations and other applicable guidance
thereunder.

 

(cc)     “Securities Act” shall mean the Securities Act of 1933, as amended.

 

(dd)     “Share” or “Shares” shall mean common shares $.001 par value in the
capital of the Company (or such other securities or property as may become
subject to Awards pursuant to an adjustment made under Section 4(c) of the
Plan).

 

(ee)     “Specified Employee” shall mean a specified employee as defined in
Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.

 

(ff)     “Stock Appreciation Right” shall mean any right granted under Section
6(b) of the Plan.

 

 

 Section 3.

Administration

 

(a)      Power and Authority of the Committee. The Plan shall be administered by
the Committee. Subject to the express provisions of the Plan and to applicable
law, the Committee shall have full power and authority to: (i) designate
Participants; (ii) determine the type or types of Awards to be granted to each
Participant under the Plan; (iii) determine the number of Shares to be covered
by (or the method by which payments or other rights are to be calculated in
connection with) each Award; (iv) determine the terms and conditions of any
Award or Award Agreement, including any terms relating to the forfeiture of any
Award and the forfeiture, recapture or disgorgement of any cash, Shares or other
amounts payable with respect to any Award; (v) amend the terms and conditions of
any Award or Award Agreement, subject to the limitations under Section 7; (vi)
accelerate the exercisability of any Award or the lapse of any restrictions
relating to any Award, subject to the limitations in Section 7, (vii) determine
whether, to what extent and under what circumstances Awards may be exercised in
cash, Shares, other securities, other Awards or other property (excluding
promissory notes), or canceled, forfeited or suspended, subject to the
limitations in Section 7; (viii) determine whether, to what extent and under
what circumstances amounts payable with respect to an Award under the Plan shall
be deferred either automatically or at the election of the holder thereof or the
Committee, subject to the requirements of Section 409A; (ix)  interpret and
administer the Plan and any instrument or agreement, including an Award
Agreement, relating to the Plan; (x) establish, amend, suspend or waive such
rules and regulations and appoint such agents as it shall deem appropriate for
the proper administration of the Plan; (xi) make any other determination and
take any other action that the Committee deems necessary or desirable for the
administration of the Plan; and (xii) adopt such modifications, rules,
procedures and subplans as may be necessary or desirable to comply with
provisions of the laws of non-U.S. jurisdictions in which the Company or an
Affiliate may operate, including, without limitation, establishing any special
rules for Affiliates, Eligible Persons or Participants located in any particular
country, in order to meet the objectives of the Plan and to ensure the viability
of the intended benefits of Awards granted to Participants located in such
non-United States jurisdictions. Unless otherwise expressly provided in the
Plan, all designations, determinations, interpretations and other decisions
under or with respect to the Plan or any Award or Award Agreement shall be
within the sole discretion of the Committee, may be made at any time and shall
be final, conclusive and binding upon any Participant, any holder or beneficiary
of any Award or Award Agreement, and any employee of the Company or any
Affiliate.

 

(b)     Delegation. The Committee may delegate to one or more officers or
Directors of the Company, subject to such terms, conditions and limitations as
the Committee may establish in its sole discretion, the authority to grant
Awards; provided, however, that the Committee shall not delegate such authority
(i) with regard to grants of Awards to be made to officers of the Company or any
Affiliate who are subject to Section 16 of the Exchange Act or (ii) in such a
manner as would cause the Plan not to comply with the requirements of
Section 162(m), applicable exchange rules or applicable corporate law.

 

(c)     Power and Authority of the Board. Notwithstanding anything to the
contrary contained herein, (i) the Board may, at any time and from time to time,
without any further action of the Committee, exercise the powers and duties of
the Committee under the Plan, unless the exercise of such powers and duties by
the Board would cause the Plan not to comply with the requirements of Rule 16b-3
or Section 162(m); and (ii) only the Committee (or another committee of the
Board comprised of directors who qualify as independent directors within the
meaning of the independence rules of any applicable securities exchange where
the Shares are then listed) may grant Awards to Directors who are not also
employees of the Company or an Affiliate.

 

(d)     Indemnification. To the full extent permitted by law, (i) no member of
the Board, the Committee or any person to whom the Committee delegates authority
under the Plan shall be liable for any action or determination taken or made in
good faith with respect to the Plan or any Award made under the Plan, and (ii)
the members of the Board, the Committee and each person to whom the Committee
delegates authority under the Plan shall be entitled to indemnification by the
Company with regard to such actions and determinations. The provisions of this
paragraph shall be in addition to such other rights of indemnification as a
member of the Board, the Committee or any other person may have by virtue of
such person’s position with the Company.

 

5

--------------------------------------------------------------------------------

 

 

 

 Section 4.

Shares Available for Awards

 

(a)          Shares Available. Subject to adjustment as provided in Section 4(c)
of the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall be 3,950,000 Shares.

 

(b)     Counting Shares. For purposes of this Section 4, except as set forth in
this Section 4(b), if an Award entitles the holder thereof to receive or
purchase Shares, the number of Shares covered by such Award or to which such
Award relates shall be counted on the date of grant of such Award against the
aggregate number of Shares available for granting Awards under the Plan. For
purposes of determining the number of Shares covered on the date of grant by an
Option or a Stock Appreciation Right, the aggregate number of Shares with
respect to which the Option or Stock Appreciation Right is to be exercised shall
be counted against the number of Shares available for Awards under the Plan
(without regard to the number of actual Shares issued upon exercise or
settlement). With respect to any Full Value Award, the number of Shares
available for Awards under the Plan shall be reduced by 2 Shares for each Share
covered by the Full Value Award.

 

 

(i)

Shares Added Back to Reserve. Subject to the limitations in (ii) below, if any
Shares covered by an Award or to which an Award relates are not purchased or are
forfeited or are reacquired by the Company (except as otherwise provided under
Section 4(b)(ii) below), or if an Award otherwise terminates or is cancelled
without delivery of any Shares, then the number of Shares counted pursuant to
this Section 4(b) against the aggregate number of Shares available under the
Plan with respect to such Award, to the extent of any such forfeiture,
reacquisition by the Company, termination or cancellation, shall again be
available for granting Awards under the Plan.

 

 

(ii)

Shares Not Added Back to Reserve. Notwithstanding anything to the contrary in
(i) above, the following Shares will not again become available for issuance
under the Plan: (a) any Shares which would have been issued upon any exercise of
an Option but for the fact that the exercise price was paid by a “net exercise”
pursuant to Section 6(a)(iii)(B) or any Shares tendered in payment of the
exercise price of an Option; (b) any Shares withheld by the Company or Shares
tendered to satisfy any tax withholding obligation with respect to an Award; (c)
Shares covered by a stock-settled Stock Appreciation Right issued under the Plan
that are not issued in connection with settlement in Shares upon exercise; or
(d) Shares that are repurchased by the Company using Option exercise proceeds.

 

 

(iii)

Cash-Only Awards. Awards that do not entitle the holder thereof to receive or
purchase Shares shall not be counted against the aggregate number of Shares
available for Awards under the Plan.

 

 

(iv)

Substitute Awards Relating to Acquired Entities. Shares issued under Awards
granted in substitution for awards previously granted by an entity that is
acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.

 

(c)          Adjustments. In the event that any dividend (other than a regular
cash dividend) or other distribution (whether in the form of cash, Shares, other
securities or other property), recapitalization, stock split, reverse stock
split, reorganization, merger, consolidation, split-up, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is necessary in order to prevent dilution or enlargement of the
benefits or potential benefits intended to be made available under the Plan,
then the Committee shall, in such manner as it may deem equitable, adjust any or
all of (i) the number and type of Shares (or other securities or other property)
that thereafter may be made the subject of Awards, (ii) the number and type of
Shares (or other securities or other property) subject to outstanding Awards,
(iii) the purchase price or exercise price with respect to any Award and (iv)
the limitations contained in Section 4(d)(i) below; provided, however, that the
number of Shares covered by any Award or to which such Award relates shall
always be a whole number. Such adjustment shall be made by the Committee or the
Board, whose determination in that respect shall be final, binding and
conclusive.

 

6

--------------------------------------------------------------------------------

 

 

(d)          Award Limitations Under the Plan. The limitation contained in this
Section 4(d) shall apply only with respect to any Award or Awards granted under
this Plan, and limitations on awards granted under any other
stockholder-approved incentive plan maintained by the Company will be governed
solely by the terms of such other plan.

 

  (i) Section 162(m) Limitation for Awards Denominated in Shares. No Eligible
Person may be granted any Stock Options, Stock Appreciation Rights or
Performance Awards denominated in Shares, for more than 800,000 Shares (subject
to adjustment as provided for in Section 4(c) of the Plan), in the aggregate in
any calendar year.        

(ii)

Section 162(m) Limitation for Performance Awards Denominated in Cash. The
maximum amount payable pursuant to all Performance Awards denominated in cash to
any Eligible Person in the aggregate in any calendar year shall be $6,000,000 in
value. This limitation contained in this Section 4(d)(ii) does not apply to any
Award or Awards subject to the limitation contained in Section 4(d)(i).

 

 

(iii)

Limitation for Awards Granted to Non-Employee Directors. No Director who is not
also an employee of the Company or an Affiliate may be granted any Award or
Awards denominated in Shares that exceed in the aggregate 50,000 Shares in any
calendar year. The foregoing limit shall not apply to any Award made pursuant to
any election by the Director to receive an Award in lieu of all or a portion of
annual and committee retainers and annual meeting fees.

 

 

 Section 5.

Eligibility

 

Any Eligible Person shall be eligible to be designated as a Participant. In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and an Incentive Stock Option shall not be granted to an employee of
an Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.

 

7

--------------------------------------------------------------------------------

 

 

 

 Section 6.

Awards

 

(a)          Options. The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

  (i) Exercise Price. The purchase price per Share purchasable under an Option
shall be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.        

(ii)

Option Term. The term of each Option shall be fixed by the Committee at the date
of grant but shall not be longer than 10 years from the date of grant.

 

 

(iii)

Time and Method of Exercise. The Committee shall determine the time or times at
which an Option may be exercised in whole or in part and the method or methods
by which, and the form or forms, including, but not limited to, cash, Shares
(actually or by attestation), other securities, other Awards or other property,
or any combination thereof, having a Fair Market Value on the exercise date
equal to the applicable exercise price, in which, payment of the exercise price
with respect thereto may be made or deemed to have been made.

 

 

(A)

Promissory Notes. Notwithstanding the foregoing, the Committee may not accept a
promissory note as consideration.

 

 

(B)

Net Exercises. The Committee may, in its discretion, permit an Option to be
exercised by delivering to the Participant a number of Shares having an
aggregate Fair Market Value (determined as of the date of exercise) equal to the
excess, if positive, of the Fair Market Value of the Shares underlying the
Option being exercised on the date of exercise, over the exercise price of the
Option for such Shares.

 

 

(iv)

Incentive Stock Options. Notwithstanding anything in the Plan to the contrary,
the following additional provisions shall apply to the grant of stock options
which are intended to qualify as Incentive Stock Options:

 

 

(A)

The aggregate number of Shares that may be issued under all Incentive Stock
Options under the Plan shall be 3,950,000 Shares.

 

 

(B)

The Committee will not grant Incentive Stock Options in which the aggregate Fair
Market Value (determined as of the time the Option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year (under this Plan and all other plans
of the Company and its Affiliates) shall exceed $100,000.

 

 

(C)

All Incentive Stock Options must be granted within ten years from the earlier of
the date on which this Plan was adopted by the Board or the date this Plan was
approved by the stockholders of the Company.

 

 

(D)

Unless sooner exercised, all Incentive Stock Options shall expire and no longer
be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliates, such
Incentive Stock Option shall expire and no longer be exercisable no later than
five years from the date of grant.

 

 

(E)

The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliates, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.

 

 

(F)

Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.

 

8

--------------------------------------------------------------------------------

 

 

(b)          Stock Appreciation Rights. The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan and any applicable Award Agreement. A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the Stock Appreciation Right as
specified by the Committee, which price shall not be less than 100% of the Fair
Market Value of one Share on the date of grant of the Stock Appreciation Right;
provided, however, that the Committee may designate a grant price below Fair
Market Value on the date of grant if the Stock Appreciation Right is granted in
substitution for a stock appreciation right previously granted by an entity that
is acquired by or merged with the Company or an Affiliate. Subject to the terms
of the Plan and any applicable Award Agreement, the grant price, term, methods
of exercise, dates of exercise, methods of settlement and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee (except that the term of each Stock Appreciation Right shall be
subject to the same limitations in Section 6(a)(ii) applicable to Options). The
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.

 

(c)          Restricted Stock and Restricted Stock Units. The Committee is
hereby authorized to grant an Award of Restricted Stock and Restricted Stock
Units to Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:

 

  (i) Restrictions. Shares of Restricted Stock and Restricted Stock Units shall
be subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to vote a Share of Restricted Stock or
the right to receive any dividend or other right or property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate. Notwithstanding the foregoing, rights to dividend or Dividend
Equivalent payments shall be subject to the limitations described in Section
6(e).        

(ii)

Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the stock
transfer agent or brokerage service selected by the Company to provide such
services for the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock. Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book-entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived. In the case of Restricted
Stock Units, no Shares shall be issued at the time such Awards are granted. Upon
the lapse or waiver of restrictions and the restricted period relating to
Restricted Stock Units evidencing the right to receive Shares, such Shares shall
be issued and delivered to the holder of the Restricted Stock Units.

 

 

(iii)

Forfeiture. Except as otherwise determined by the Committee or as provided in an
Award Agreement, upon a Participant’s termination of employment or service or
resignation or removal as a Director (in either case, as determined under
criteria established by the Committee) during the applicable restriction period,
all Shares of Restricted Stock and all Restricted Stock Units held by such
Participant at such time shall be forfeited and reacquired by the Company;
provided, however, that the Committee may waive in whole or in part any or all
remaining restrictions with respect to Shares of Restricted Stock or Restricted
Stock Units.

 

9

--------------------------------------------------------------------------------

 

 

(d)          Performance Awards. The Committee is hereby authorized to grant to
Eligible Persons Performance Awards that are intended to be “qualified
performance-based compensation” within the meaning of Section 162(m). A
Performance Award granted under the Plan (i) may be denominated or payable in
cash, Shares (including, without limitation, Restricted Stock and Restricted
Stock Units), other securities, other Awards or other property and (ii) shall
confer on the holder thereof the right to receive payments, in whole or in part,
upon the achievement of one or more objective Performance Goals during such
performance periods as the Committee shall establish. Subject to the terms of
the Plan, the Performance Goals to be achieved during any performance period,
the length of any performance period, the amount of any Performance Award
granted, the amount of any payment or transfer to be made pursuant to any
Performance Award and any other terms and conditions of any Performance Award
shall be determined by the Committee. Performance Awards shall be conditioned
solely on the achievement of one or more objective Performance Goals established
by the Committee within the time prescribed by Section 162(m), and shall
otherwise comply with the requirements of Section 162(m), as described below.

 

  (i) Timing of Designations; Duration of Performance Periods. For each
Performance Award, the Committee shall, not later than 90 days after the
beginning of each performance period, (i) designate all Participants for such
performance period and (ii) establish the objective performance factors for each
Participant for that performance period on the basis of one or more of the
Performance Goals, the outcome of which is substantially uncertain at the time
the Committee actually establishes the Performance Goal. The Committee shall
have sole discretion to determine the applicable performance period, provided
that in the case of a performance period less than 12 months, in no event shall
a performance goal be considered to be pre-established if it is established
after 25 percent of the performance period (as scheduled in good faith at the
time the Performance Goal is established) has elapsed. To the extent required
under Section 162(m), the terms of the objective performance factors must
preclude discretion to increase an amount paid in connection with an Award, but
may permit discretion to reduce such amount.        

(ii)

Certification. Following the close of each performance period and prior to
payment of any amount to a Participant with respect to a Performance Award, the
Committee shall certify in writing as to the attainment of all factors
(including the performance factors for a Participant) upon which any payments to
a Participant for that performance period are to be based.

 

(e)          Dividend Equivalents. The Committee is hereby authorized to grant
Dividend Equivalents to Eligible Persons under which the Participant shall be
entitled to receive payments (in cash, Shares, other securities, other Awards or
other property as determined in the discretion of the Committee) equivalent to
the amount of cash dividends paid by the Company to holders of Shares with
respect to a number of Shares determined by the Committee. Subject to the terms
of the Plan and any applicable Award Agreement, such Dividend Equivalents may
have such terms and conditions as the Committee shall determine. Notwithstanding
the foregoing, (i) the Committee may not grant Dividend Equivalents to Eligible
Persons in connection with grants of Options, Stock Appreciation Rights or other
Awards the value of which is based solely on an increase in the value of the
Shares after the date of grant of such Award, and (ii) no dividend or Dividend
Equivalent payments shall be made to a Participant with respect to any
Performance Award or other Award subject to performance-based vesting conditions
prior to the date on which all conditions or restrictions relating to such Award
(or portion thereof to which the dividend or Dividend Equivalent relates) have
been satisfied, waived or lapsed.

 

(f)          Other Stock-Based Awards. The Committee is hereby authorized to
grant to Eligible Persons such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
are deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement. No Award issued under
this Section 6(f) shall contain a purchase right or an option-like exercise
feature.

 

10

--------------------------------------------------------------------------------

 

 

(g)          General

 

 

(i)

Consideration for Awards. Awards may be granted for no cash consideration or for
any cash or other consideration as may be determined by the Committee or
required by applicable law.

 

 

(ii)

Awards May Be Granted Separately or Together. Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate. Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.

 

 

(iii)

Forms of Payment under Awards. Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee. Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents with respect to installment or
deferred payments.

 

 

(iv)

Limits on Transfer of Awards. Except as otherwise provided by the Committee in
its discretion and subject to such additional terms and conditions as it
determines, no Award (other than fully vested and unrestricted Shares issued
pursuant to any Award) and no right under any such Award shall be transferable
by a Participant other than by will or by the laws of descent and distribution,
and no Award (other than fully vested and unrestricted Shares issued pursuant to
any Award) or right under any such Award may be pledged, alienated, attached or
otherwise encumbered, and any purported pledge, alienation, attachment or
encumbrance thereof shall be void and unenforceable against the Company or any
Affiliate. Where the Committee does permit the transfer of an Award other than a
fully vested and unrestricted Share, such permitted transfer shall be for no
value and in accordance with the rules of Form S-8. The Committee may also
establish procedures as it deems appropriate for a Participant to designate a
person or persons, as beneficiary or beneficiaries, to exercise the rights of
the Participant and receive any property distributable with respect to any Award
in the event of the Participant’s death.

 

11

--------------------------------------------------------------------------------

 

 

 

(v)

Restrictions; Securities Exchange Listing. All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions. The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.

 

 

(vi)

Prohibition on Option and Stock Appreciation Right Repricing. Except as provided
in Section 4(c) hereof, the Committee may not, without prior approval of the
Company’s stockholders, seek to effect any re-pricing of any previously granted,
“underwater” Option or Stock Appreciation Right by: (i) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price;
(ii) canceling the underwater Option or Stock Appreciation Right and granting
either (A) replacement Options or Stock Appreciation Rights having a lower
exercise price; or (B) Restricted Stock, Restricted Stock Units, Performance
Award or Other Stock-Based Award in exchange; or (iii) cancelling or
repurchasing the underwater Option or Stock Appreciation Right for cash or other
securities. An Option or Stock Appreciation Right will be deemed to be
“underwater” at any time when the Fair Market Value of the Shares covered by
such Award is less than the exercise price of the Award.

 

 

(vii)

Section 409A Provisions. Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control or due to the Participant’s disability or
“separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control event, disability or
separation from service meet the definition of a change in control event,
disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the Code and applicable proposed or final regulations, or (ii)
the payment or distribution of such amount or benefit would be exempt from the
application of Section 409A by reason of the short-term deferral exemption or
otherwise. Any payment or distribution that otherwise would be made to a
Participant who is a Specified Employee (as determined by the Committee in good
faith) on account of separation from service may not be made before the date
which is six months after the date of the Specified Employee’s separation from
service (or if earlier, upon the Specified Employee’s death) unless the payment
or distribution is exempt from the application of Section 409A by reason of the
short-term deferral exemption or otherwise.

 

 

(viii)

Acceleration of Vesting or Exercisability. No Award Agreement shall accelerate
the exercisability of any Award or the lapse of restrictions relating to any
Award in connection with a change-in-control event unless such acceleration
occurs upon the consummation of (or effective immediately prior to the
consummation of, provided that the consummation subsequently occurs) such
change-in-control event.

 

12

--------------------------------------------------------------------------------

 

 

 

 Section 7.

Amendment and Termination; Corrections

 

(a)          Amendments to the Plan and Awards. The Board may from time to time
amend, suspend or terminate this Plan, and the Committee may amend the terms of
any previously granted Award, provided that no amendment to the terms of any
previously granted Award may, (except as expressly provided in the Plan)
materially and adversely alter or impair the terms or conditions of the Award
previously granted to a Participant under this Plan without the written consent
of the Participant or holder thereof. Any amendment to this Plan, or to the
terms of any Award previously granted, is subject to compliance with all
applicable laws, rules, regulations and policies of any applicable governmental
entity or securities exchange, including receipt of any required approval from
the governmental entity or stock exchange. For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of stockholders of the Company in
order to: 

 

  (i) amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan;        

(ii)

amend any terms relating to the granting or exercise of Awards, including but
not limited to terms relating to the amount and payment of the exercise price,
or the vesting, expiry, assignment or adjustment of Awards, or otherwise waive
any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively;

 

 

(iii)

make changes that are necessary or desirable to comply with applicable laws,
rules, regulations and policies of any applicable governmental entity or stock
exchange (including amendments to Awards necessary or desirable to avoid any
adverse tax results under Section 409A), and no action taken to comply shall be
deemed to impair or otherwise adversely alter or impair the rights of any holder
of an Award or beneficiary thereof; or

 

 

(iv)

amend any terms relating to the administration of the Plan, including the terms
of any administrative guidelines or other rules related to the Plan.

 

13

--------------------------------------------------------------------------------

 

 

For greater certainty, prior approval of the stockholders of the Company shall
be required for any amendment to the Plan or an Award that would:

 

 

(i)

require stockholder approval under the rules or regulations of the Securities
and Exchange Commission, the New York Stock Exchange or any other securities
exchange that are applicable to the Company;

 

 

(ii)

increase the number of shares authorized under the Plan as specified in Section
4(a)of the Plan;

 

 

(iii)

increase the number of shares or value subject to the limitations contained in
Section 4(d) of the Plan or otherwise cause the Section 162(m) exemption for
qualified performance-based compensation to become unavailable with respect to
the Plan;

 

 

(iv)

permit repricing of Options or Stock Appreciation Rights, which is currently
prohibited by Section 6(g)(vi) of the Plan;

 

 

(v)

permit the award of Options or Stock Appreciation Rights at a price less than
100% of the Fair Market Value of a Share on the date of grant of such Option or
Stock Appreciation Right, contrary to the provisions of Section 6(a)(i) and
Section 6(b) of the Plan; or

 

 

(vi)

increase the maximum term permitted for Options and Stock Appreciation Rights as
specified in Section 6(a) and Section 6(b).

 

14

--------------------------------------------------------------------------------

 

 

(b)         Corporate Transactions. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion,
provide for any of the following to be effective upon the consummation of the
event (or effective immediately prior to the consummation of the event, provided
that the consummation of the event subsequently occurs), and no action taken
under this Section 7(b) shall be deemed to impair or otherwise adversely alter
the rights of any holder of an Award or beneficiary thereof:

 

  (i) either (A) termination of the Award, whether or not vested, in exchange
for an amount of cash and/or other property, if any, equal to the amount that
would have been attained upon the exercise of the vested portion of the Award or
realization of the Participant’s vested rights (and, for the avoidance of doubt,
if, as of the date of the occurrence of the transaction or event described in
this Section 7(b)(i)(A), the Committee or the Board determines in good faith
that no amount would have been attained upon the exercise of the Award or
realization of the Participant’s rights, then the Award may be terminated by the
Company without any payment) or (B) the replacement of the Award with other
rights or property selected by the Committee or the Board, in its sole
discretion;        

(ii)

that the Award be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof, or shall be substituted for by similar options, rights or
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;

 

 

(iii)

that, subject to Section 6(g)(viii), the Award shall be exercisable or payable
or fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the applicable Award Agreement; or

 

 

(iv)

that the Award cannot vest, be exercised or become payable after a date certain
in the future, which may be the effective date of the event.

 

(c)          Correction of Defects, Omissions and Inconsistencies. The Committee
may, without prior approval of the stockholders of the Company, correct any
defect, supply any omission or reconcile any inconsistency in the Plan or in any
Award or Award Agreement in the manner and to the extent it shall deem desirable
to implement or maintain the effectiveness of the Plan.

 

Section 8.     Income Tax Withholding

 

In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent necessary
to satisfy minimum statutory withholding requirements if required by ASC Topic
718 to avoid adverse accounting treatment) or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes.

 

15

--------------------------------------------------------------------------------

 

 

Section 9.     General Provisions

 

(a)     No Rights to Awards. No Eligible Person, Participant or other Person
shall have any claim to be granted any Award under the Plan, and there is no
obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan. The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.

 

(b)     Award Agreements. No Participant shall have rights under an Award
granted to such Participant unless and until an Award Agreement shall have been
signed by the Participant (if requested by the Company), or until such Award
Agreement is delivered and accepted through an electronic medium in accordance
with procedures established by the Company. An Award Agreement need not be
signed by a representative of the Company unless required by the Committee. Each
Award Agreement shall be subject to the applicable terms and conditions of the
Plan and any other terms and conditions (not inconsistent with the Plan)
determined by the Committee.

 

(c)     Plan Provisions Control. In the event that any provision of an Award
Agreement conflicts with or is inconsistent in any respect with the terms of the
Plan as set forth herein or subsequently amended, the terms of the Plan shall
control.

 

(d)     No Rights of Stockholders. Except with respect to Shares issued under
Awards (and subject to such conditions as the Committee may impose on such
Awards pursuant to Section 6(c)(i) or Section 6(e)), neither a Participant nor
the Participant’s legal representative shall be, or have any of the rights and
privileges of, a stockholder of the Company with respect to any Shares issuable
upon the exercise or payment of any Award, in whole or in part, unless and until
such Shares have been issued.

 

(e)     No Limit on Other Compensation Arrangements. Nothing contained in the
Plan shall prevent the Company or any Affiliate from adopting or continuing in
effect other or additional compensation plans or arrangements, and such plans or
arrangements may be either generally applicable or applicable only in specific
cases.

 

(f)     No Right to Employment. The grant of an Award shall not be construed as
giving a Participant the right to be retained as an employee of the Company or
any Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate a Participant’s employment at any time, with or without
cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.

 

(g)     Governing Law. The internal law, and not the law of conflicts, of the
State of Delaware shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.

 

(h)     Severability. If any provision of the Plan or any Award is or becomes or
is deemed to be invalid, illegal or unenforceable in any jurisdiction or would
disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.

 

(i)     No Trust or Fund Created. Neither the Plan nor any Award shall create or
be construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate.

 

(j)     Other Benefits. No compensation or benefit awarded to or realized by any
Participant under the Plan shall be included for the purpose of computing such
Participant’s compensation or benefits under any pension, retirement, savings,
profit sharing, group insurance, disability, severance, termination pay, welfare
or other benefit plan of the Company, unless required by law or otherwise
provided by such other plan.

 

(k)     No Fractional Shares. No fractional Shares shall be issued or delivered
pursuant to the Plan or any Award, and the Committee shall determine whether
cash shall be paid in lieu of any fractional Share or whether such fractional
Share or any rights thereto shall be canceled, terminated or otherwise
eliminated.

 

(l)     Headings. Headings are given to the sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.

 

16

--------------------------------------------------------------------------------

 

 

Section 10.     Clawback or Recoupment

 

All Awards under this Plan shall be subject to recovery or other penalties
pursuant to (i) any Company clawback policy, as may be adopted or amended from
time to time, or (ii) any applicable law, rule or regulation or applicable stock
exchange rule, including, without limitation, Section 304 of the Sarbanes-Oxley
Act of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any applicable stock exchange listing rule adopted pursuant
thereto.

 

Section 11.     Term of the Plan

 

No Award shall be granted under the Plan after, and the Plan shall terminate, on
July 7, 2026 or any earlier date of discontinuation or termination established
pursuant to Section 7(a) of the Plan; provided, however, that no Performance
Award shall be granted under the Plan after the first stockholder meeting to
occur in the fifth year following the year in which stockholders approved the
Performance Goals unless and until the Performance Goals or the Plan is
re-approved by the stockholders. Unless otherwise expressly provided in the Plan
or in an applicable Award Agreement, any Award theretofore granted may extend
beyond such dates, and the authority of the Committee provided for hereunder
with respect to the Plan and any Awards, and the authority of the Board to amend
the Plan, shall extend beyond the termination of the Plan.

 

17

 